236 Md. 652 (1964)
205 A.2d 237
BLAND
v.
STATE
[No. 95, September Term, 1964.]
Court of Appeals of Maryland.
Decided December 7, 1964.
Motion for rehearing filed in proper person December 21, 1964.
Denied January 4, 1965.
The cause was argued before HENDERSON, C.J., and HAMMOND, PRESCOTT, MARBURY and OPPENHEIMER, JJ.
William O. Goldstein for the appellant.
*653 The Court declined to hear argument for the appellee. Thomas B. Finan, Attorney General, David T. Mason, Assistant Attorney General, William J. O'Donnell, State's Attorney for Baltimore City, and Bernard L. Silbert, Assistant State's Attorney, on the brief for the appellee.
PER CURIAM:
Convicted of assault with intent to rob, the appellant contends his arrest was illegal, and the evidence to convict was insufficient. The proprietor of a pizza shop, Mr. Brennan, testified that a man, whom he identified as the appellant, said "this is a stick up", with his right hand in his pocket, and demanded money. Mr. Brennan ran and called the police. Although the appellant threatened to shoot he did not do so and ran out.
Officer Hall testified he received over his radio a call ordering him to the pizza shop where the attempted holdup had been reported. There had been an earlier report of a holdup in that vicinity, and as he approached the shop he saw a man answering the description in the earlier holdup run into an alley. He pursued and saw the man put something in a garbage can. After the arrest, he found $60.00 in the can. In the earlier holdup $100.00 had been taken. When arrested the appellant told the officer: "I'm sorry I did it."
We think the officer had probable cause to make the arrest. Cf. Hitt v. State, 235 Md. 544. The evidence to support the charge of assault with intent to rob was sufficient.
Judgment affirmed.